           Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 1 of 108




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

LASHEENA SIPP-LIPSCOMB AND                            : CIVIL ACTION NO. 20-cv--01926
ANDRES GARDIN, SR., Individually and in               :
their own right and as Parents and Natural            :
Guardians of ANDRES GARDIN, JR., a minor              :
                                                      :
                       V.                             :
                                                      :
EINSTEIN PHYSICIANS PENNYPACK                         :
PEDIATRICS, et al                                     :
                                                      :

                                              ORDER

          AND NOW, this _______ day of _____________________, 2020, upon consideration of

the Motion of Defendants, Charles W. Concodora, M.D. and Urology for Children, for Partial

Dismissal for Failure to State a Claim upon which relief can be granted pursuant to Federal Rule

of Civil Procedure 12(b)(6), and any responses(s) thereto, it is hereby ORDERED and

DECREED that said Motion is GRANTED.

          It is further ORDERED and DECREED as follows:

          1.     Plaintiffs’ claims against Moving Defendants for punitive damages, as alleged in

Counts VI, VII and IX of Plaintiffs’ Complaint, are dismissed with prejudice; and

          2.     Plaintiffs’ allegations against Moving Defendants of reckless, wanton, willful,

intentional and/or outrageous conduct, in Plaintiffs’ Complaint, are dismissed with prejudice.


                                                      BY THE COURT:


                                                      _________________________________
                                                      MICHAEL M. BAYLSON, S.J.




1894143_1.docx
           Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 2 of 108




                   IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF PENNSYLVANIA


LASHEENA SIPP-LIPSCOMB AND                            : CIVIL ACTION NO. 20-cv--01926
ANDRES GARDIN, SR., Individually and in               :
their own right and as Parents and Natural            :
Guardians of ANDRES GARDIN, JR., a minor              :
                                                      :
                       V.                             :
                                                      :
EINSTEIN PHYSICIANS PENNYPACK                         :
PEDIATRICS, et al                                     :
                                                      :

  MOTION OF DEFENDANTS, CHARLES W. CONCODORA, M.D. AND UROLOGY
 FOR CHILDREN, FOR PARTIAL DISMISSAL PURSUANT TO FEDERAL RULE OF
                      CIVIL PROCEDURE 12(b)(6)

          Defendants, Charles W. Concodora, M.D. and Urology for Children, by and through their

attorneys, German Gallagher and Murtagh, P.C., hereby move for partial dismissal pursuant to

Federal Rule of Civil Procedure 12(b)(6) on Plaintiffs’ claims for punitive damages and

Plaintiffs’ allegations of reckless, wanton, willful, intentional and/or outrageous conduct, and in

support thereof aver as follows:

I.        STATEMENT OF FACTS

          1.     Plaintiffs, Lasheena Sipp-Lipscomb and Andres Gardin, Sr., Individually and in

their own right as parents and natural guardians of Andres Gardin, Jr., a minor, instituted this

action by way of filing a Complaint on April 16, 2020. A true and correct copy of Plaintiffs’

Complaint is attached hereto and marked as Exhibit A.

          2.     In their Complaint, Plaintiffs allege that the negligence of the Defendants caused

a delay in the diagnosis and treatment of the Plaintiff, Andres Gardin, Jr.’s, testicular torsion. See

generally Exhibit A.



1894143_1.docx
           Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 3 of 108




          3.     Plaintiffs’ claims against Moving Defendant, Charles W. Concodora, MD, are for

negligence per se and professional liability “for his negligence and the negligence of his actual,

apparent, and/or ostensible agents, servants, and/or employees who were acting at Dr.

Concodora’s direction and/or under his supervision, control and/or right of control, and whose

acts and failures to act increased the risk of harm and were substantial factors contributing to the

harm suffered by Baby Gardin. See Exhibit A at ¶15.

          4.     Specifically, Plaintiffs allege that Dr. Concodora, along with the other physician

defendants and medical providers, breached their duties to the Plaintiff by:

                 a. Failing to properly evaluate Baby Gardin.

                 b. Improperly delegating to and relying upon Ultrasound Technician Doe.

                 c. Failing to properly interpret the patient’s sonogram.

                 d. Failing to provide proper and timely medical treatment.

                 e. Failing to provide a proper and timely diagnosis.

                 f. Failing to ensure that Baby Gardin’s condition was properly managed.

                 g. Failing to provide the care and attention required by the severity of Baby
                    Gardin’s condition.

                 h. Allowing and delegating the responsibility to Ultrasound Technician Doe to
                    interpret Baby Gardin’s sonograms.

                 i.   Failing to document the encounter with baby Gardin.

                 j.   Improperly discharging Baby Gardin.

                 k. Abandoning the patient.

                 l.   Failing to provide even basic care under the circumstances presented.

                 m. Recommending a course of treatment that delayed the correct diagnosis and/or
                    treatment of baby Gardin’s condition.

                 n. Failing to order timely a repeat ultrasound.


1894143_1.docx
           Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 4 of 108




                 o. Failing to obtain timely and proper ultrasound interpretation.

                 p. Failing to order or perform timely a scrotal exploration.

                 q. Engaging in and/or permitting the unauthorized practice of medicine.

                 r. Failing to demand that a radiologist interpret the sonogram prior to discharge.

See Exhibit A at ¶113.

          5.     With respect to Plaintiffs’ negligence per se claims against Dr. Concodora and

other defendants in this matter, Plaintiffs allege in part:

                 116. In its Practice Parameter for Communication of Diagnostic
                 Imaging Findings, the American College of Radiology directs that “[i]t is
                 not appropriate for nonphysicians to provide interpretations and/or
                 generate diagnostic reports (final or preliminary).”

                 117. The Medical Malpractice Act of 1985 and the Osteopathic Medical
                 Practice Act, and the regulations promulgated thereunder, prohibit and
                 make unlawful the unauthorized practice of medicine.

                 118. . . . the actions taken by Ultrasound Technician Doe constituted the
                 unauthorized practice of medicine and those actions were endorsed by,
                 encouraged by and/or undertaken at the direction or under the supervision
                 or delegation of Erin E. Hassel, MD, Pramath Nath, MD, Charles W.
                 Concodora, MD, Urologist Doe, Ultrasound Technician Doe, STCH LLC,
                 AAHS LLC, PAHS LLC and PAHS LLC and PAHH LLC.

                 119. At no time was the delegation by Drs. Hassel, Nath, and
                 Concodora and Urologist Doe to Ultrasound Technician Doe as stated
                 herein consistent with the standards of acceptable medical practice.

                 120. At no time, upon information and belief, did Drs. Hassel, Nath, and
                 Concodora and Urologist Doe have knowledge or a reasonable belief that
                 Ultrasound Technician Doe had the education, training, experience and
                 continued competency to safely perform the services being delegated.

                 121. At no time, upon information and belief, did Drs. Hassel, Nath
                 and/or Concodora and/or Urologist Doe actually determine that the
                 delegation to Ultrasound Technician Doe did not create an undue risk to
                 Baby Gardin.

                 122. At no time upon information and belief, did Erin E. Hassel, MD,
                 Pramath Nath, MD, Charles W. Concodora, MD, Dr. Doe, Ultrasound


1894143_1.docx
           Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 5 of 108




                 Technician Doe, STCH LLC, AAHS, LLC, PAHS LLC and PAHH LLC,
                 and/or their agents, servants, or employees, explain to any of the Plaintiffs
                 the delegation of the medical service to Ultrasound Technician Doe and
                 provide a reasonable opportunity for the Plaintiffs to object.

                 123. The Medical Practice Act of 1985and the Osteopathic Medical
                 Practice Act, and the regulations promulgated thereunder, prohibit and
                 make unlawful the delegation by Defendants to Ultrasound Technician
                 Doe to the perform medical services as stated herein under the
                 circumstances alleged in this Complaint.

                 124. The negligent, willful, wanton, reckless, intentional, and
                 outrageous violations of the Medical Practice Act of 1985 and the
                 Osteopathic Medical Practice Act, and the regulations promulgated
                 thereunder, caused damage to plaintiffs as described herein.

See Exhibit A at ¶¶116-124.

          6.     Plaintiffs’ claims against Moving Defendant, Urology for Children, are for

vicarious liability / respondeat superior “for the professional negligence of its actual, apparent

and/or ostensible agents, servants and employees, including Dr. Concodora and possibly

Urologist Doe, who participated in the care, treatment and management of Baby Gardin . .” See

Exhibit A at ¶14 and Count IX.

          7.     Specifically, with respect to Plaintiffs’ Vicarious Liability / Respondeat Superior

claims against Urology for Children and the other entity Defendants, Plaintiffs allege:

                 129. At all relevant times, Drs. Hassel, Nath, and Concodora, Urologist
                 Doe, Teleradiologist Doe, and Ultrasound Technician Doe were engaged
                 as the actual, apparent and/or ostensible agents of the St. Chris Entities
                 and/or UFC LLC, and were acting within the course and scope of such
                 engagement such that the St. Chris Entities and UFC LLC are responsible
                 vicariously or otherwise for their actions and omissions.

See Exhibit A at ¶129.

          8.     Plaintiffs’ claims and allegations against Moving Defendants, Charles W.

Concodora, M.D. and Urology for Children, are nothing more than ordinary medical negligence,

at best, and do not rise to the level necessary to support a claim for punitive damages.


1894143_1.docx
           Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 6 of 108




          9.     However, despite Plaintiffs’ claims and allegations against Moving Defendants

being nothing more than ordinary medical negligence, Plaintiffs’ Complaint unjustifiably alleges

that Moving Defendants’ “deviation from the applicable standard of care and statutory and

regulatory requirements was so egregious in this case that it evidences a conscious, reckless,

willful, wanton and/or intentional disregarding the substantial risk of serious harm to the

patient”; “conduct was negligent, reckless, wanton, willful, and/or intentional”; “conduct was

outrageous” and that Moving Defendants “knew or had reason to know of the magnitude of the

risk involved in the conduct at issue in this case.” See Exhibit A at ¶¶82-86.

          10.    In Count VI of Plaintiffs’ Complaint wherein Plaintiffs assert negligence against

Moving Defendant, Dr. Concodora, among other Defendants, Plaintiffs request compensatory

and punitive damages. See Exhibit A at Count VI.

          11.    Similarly, in Count VII of Plaintiffs’ Complaint wherein Plaintiffs assert

negligence per se against Moving Defendant, Dr. Concodora, among other Defendants, Plaintiffs

request compensatory and punitive damages. See Exhibit A at Count VII.

          12.    Further, in Count IX of Plaintiffs’ Complaint wherein Plaintiffs assert Vicarious

Liability / Respondeat Superior against Moving Defendant, Urology for Children, among other

Defendants, Plaintiffs request compensatory and punitive damages. See Exhibit A at Count IX.

          13.    Therefore, Moving Defendants, Charles W. Concodora, M.D. and Urology for

Children, file this Motion for Partial Dismissal for Failure to State a Claim Upon Which Relief

can be Granted Pursuant to Federal Rule of Civil Procedure 12(b)(6), on Plaintiffs’ claims for

punitive damages and allegations of reckless, wanton, willful, intentional and/or outrageous

conduct.




1894143_1.docx
           Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 7 of 108




II.       LEGAL ARGUMENT

          14.    Federal Rule of Civil Procedure 12(b)(6) permits a Defendant to file a Motion to

Dismiss for “failure to state a claim upon which relief can be granted.” F.R.C.P 12(b)(6).

          15.    When considering a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), courts “accept all factual allegations as true, construe the complaint in the

light most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Phillips v. County of Allegheny, 515 F.3d 224,

231 (3d Cir. 2008) (quoting Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 374 n. 7 (3d Cir.

2002)).

          16.    A plaintiff must make “a ‘showing’ rather than a blanket assertion of an

entitlement to relief,” and “without some factual allegation in the complaint, a claimant cannot

satisfy the requirement that he or she provide not only ‘fair notice’, but also the ‘grounds’ on

which the claim rests.” Phillips, 515 F.3d at 232 (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, n.3 (2007)).

          17.    “[A] complaint must allege facts suggestive of [the proscribed] conduct,” and the

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

          18.    Nor must the court accept legal conclusions set forth as factual allegations. Id.

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).

          19.    In Ashcroft v. Iqbal, the Supreme Court of the United States stated that its

discussion of pleading requirements for a complaint in Twombly applies to all civil actions filed

in the United States District Courts. Iqbal, 556 U.S. 662 (2009).




1894143_1.docx
           Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 8 of 108




          20.    The Supreme Court set forth a further explanation of its approach to pleading a

cause of action pursuant to Federal Rule of Civil Procedure 8.

          21.    The Court indicated:

                 First, the tenet that a court must accept as true all of the allegations
                 contained in a complaint is inapplicable to legal conclusions.
                 Threadbare recitals of the elements of a cause of action, supported
                 by mere conclusory statements, do not suffice. Although for the
                 purposes of a motion to dismiss we will take all of the factual
                 allegations in the complaint as true, we “are not bound to accept
                 as true a legal conclusion couched as a factual allegation”.

                 Id., at 678-79 (citations omitted) (emphasis added).

          22.    The United States Court of Appeals for the Third Circuit observed that after

Iqbal:

                 … it is clear that conclusory or “bare-bones” allegations will no
                 longer survive a motion to dismiss: “threadbare recitals of the
                 elements of a cause of action, supported by mere conclusory
                 statements, do not suffice.”

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

          23.    The Court of Appeals provided specific instructions as to the standard for

consideration of a motion to dismiss for failure to state a claim:

                 First, the factual and legal elements of a claim should be separated.
                 The District Court must accept all of the complaint’s well-pleaded
                 facts as true, but may disregard any legal conclusions.

Id. at 210-11.

          24.    The Court must then:

                 … determine whether the facts alleged in the complaint are
                 sufficient to show that the plaintiff has a “plausible claim for
                 relief”. In other words, a complaint must do more than allege the
                 plaintiff’s entitlement to relief. A complaint has to “show” such an
                 entitlement with its facts.

Id. at 211 (citations omitted).


1894143_1.docx
           Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 9 of 108




          a.     Plaintiffs’ Complaint fails to set forth factual allegations that could support
                 any allegations of reckless, willful, wanton, intentional and outrageous
                 conduct to warrant punitive damages.

          25.    Plaintiffs have failed to plead facts necessary to support a demand for punitive

damages. See generally Exhibit A.

          26.    Additionally, Plaintiffs’ Complaint does not plead any factual basis for

allegations of reckless, willful, wanton or outrageous conduct of Moving Defendants which, like

a demand for punitive damages, are subject to different pleading requirements than medical

negligence. See generally Exhibit A.

          27.    “The legal standard for punitive damages for state law claims is a matter of state

law.” Estate of Goldberg ex rel. Goldberg v. Nimoityn, CIV.A. 14-980, 2014 WL 3732206, at *4

(E.D. Pa. July 29, 2014 (citations omitted).

          28.    The Pennsylvania courts have adopted Section 908(2) of the Restatement

(Second) of Torts regarding the imposition of punitive damages which:

                 permits punitive damages for conduct that is “outrageous because of the
                 defendant's evil motives or his reckless indifference to the rights of
                 others.” A court may award punitive damages only if the conduct was
                 malicious, wanton, reckless, willful, or oppressive. The proper focus is on
                 “the act itself together with all the circumstances including the motive of
                 the wrongdoer and the relations between the parties....” In addition, the
                 actor's state of mind is relevant. The act or omission must be intentional,
                 reckless, or malicious

Griffiths v. CIGNA Corp., 857 F.Supp. 399, 410 (E.D. Pa. 1994), aff'd, 60 F.3d 814 (3d Cir.

1995) (citations omitted).

          29.    Section 505 of the Medical Care Availability and Reduction of Error (“MCARE

Act”) governs the recovery of punitive damages in medical malpractice claims in Pennsylvania

and provides, in pertinent part:




1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 10 of 108




                 (a)       Award. -- Punitive damages may be awarded for conduct that is the
                 result of the health care provider's willful or wanton conduct or reckless
                 indifference to the rights of others. In assessing punitive damages, the trier
                 of fact can properly consider the character of the health care provider's act,
                 the nature and extent of the harm to the patient that the health care provider
                 caused or intended to cause and the wealth of the health care provider.

                 40 P.S. § 1303.505(a)

          30.     Under Pennsylvania law, recklessness, reckless indifference, and gross negligence

are qualitatively different than carelessness and/or negligence. McDaniel v. Merck, Sharp and

Dhome, 533 A.2d 436 (Pa. Super. Ct. 1987).

          31.     Conduct that is deemed to be "reckless" can allow a Plaintiff to recover punitive

damages, in addition to compensatory damages. McDaniel v. Merck, Sharp and Dhome, 533

A.2d 436 (Pa. Super. Ct. 1987).

          32.     Punitive damages are considered “an extreme remedy” available only in the most

exceptional cases. Phillips v. Cricket Lighters, 883 A.2d 439 (Pa. 2005).

          33.     Under Pennsylvania law, punitive damages may only be imposed when the actor’s

conduct is of such an outrageous nature as to demonstrate intentional, willful, wanton or reckless

conduct. Feld v. Merriam, 485 A.2d 742, 747-48 (Pa. 1984).

          34.     Here, Plaintiffs’ Complaint uses the legal terms “reckless,” “wanton,” “willful,”

“intentional” and “outrageous” and claims punitive damages against Moving Defendants. See

generally Exhibit A and at ¶¶82-86.

          35.     However, the facts alleged in Plaintiffs’ Complaint, even if they were accepted as

true, establish only that Moving Defendants were merely negligent in the care and/or treatment

of the Plaintiff.




1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 11 of 108




          36.    Any allegation that the actions of Moving Defendants were intentional, willful,

wanton, reckless or outrageous or anything more than merely negligent are unsupported and

irrelevant to the Plaintiffs’ claims of negligence.

          37.    To allow a party to use the terms intentional, willful, wanton, reckless or

outrageous effectively allows the party to use hyperbole in order to spark the emotions of the fact

finder.

          38.    The allegations contained in Plaintiffs’ Complaint fall well short of the facts

which would justify an award of punitive damages.

          39.    Further, Section 505(c) of the MCARE provides in pertinent part that:

                 Vicarious liability.--Punitive damages shall not be awarded against a
                 health care provider who is only vicariously liable for the actions of its
                 agent that caused the injury unless it can be shown by a preponderance of
                 the evidence that the party knew of and allowed the conduct by its agent
                 that resulted in the award of punitive damages.

                 40 P.S. § 1303.505(c)

          40.    Here, the only claims against Moving Defendant, Urology for Children, are for

vicarious liability. See generally Exhibit A and Count IX.

          41.    Plaintiffs’ Complaint contains no facts that suggest that the Moving Defendant,

Urology for Children, knew of and/or allowed any conduct that could result in an award for

punitive damages.

          42.    A such, Plaintiffs’ claims for punitive damages and Plaintiffs’ allegations of

reckless, wanton, willful, intentional and/or outrageous conduct of Moving Defendants should be

dismissed with prejudice.




1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 12 of 108




          WHEREFORE, Moving Defendants, Charles W. Concodora, M.D. and Urology for

Children, respectfully request that this Honorable Court enter the attached Order and dismiss

Plaintiffs’ claims for punitive damages and Plaintiffs’ allegations of reckless, wanton, willful,

intentional and outrageous conduct against Moving Defendants with prejudice.



                                              GERMAN, GALLAGHER & MURTAGH

                                              BY:     John P. Shusted
                                                      John P. Shusted
                                                      I.D. #44675 shustedj@ggmfirm.com
                                                      The Bellevue, Suite 500
                                                      200 S. Broad Street
                                                      Philadelphia, PA 19102
                                                      Shusted Direct: 215-875-4037
                                                      Main: 215-545-7700
                                                      F: 215-732-4182

                                                      Attorney for Defendants,
                                                      Charles W. Concodora, M.D. and
                                                      Urology for Children
Date: June 16, 2020




1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 13 of 108




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


LASHEENA SIPP-LIPSCOMB AND                           : CIVIL ACTION NO. 20-cv--01926
ANDRES GARDIN, SR., Individually and in              :
their own right and as Parents and Natural           :
Guardians of ANDRES GARDIN, JR., a minor             :
                                                     :
                       V.                            :
                                                     :
EINSTEIN PHYSICIANS PENNYPACK                        :
PEDIATRICS, et al                                    :
                                                     :

      MEMORANDUM OF LAW IN SUPPORT OF THE MOTION OF DEFENDANTS,
        CHARLES W. CONCODORA, M.D. AND UROLOGY FOR CHILDREN,
                 FOR PARTIAL DISMISSAL PURSUANT TO
               FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

I.        MATTER BEFORE THE COURT

          The Motion of Defendants, Charles W. Concodora, M.D. and Urology for Children, for

partial dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) on Plaintiffs’ claims for

punitive damages and Plaintiffs’ allegations of reckless, wanton, willful, intentional and/or

outrageous conduct.

II.       QUESTION PRESENTED:

          Whether this Honorable Court should dismiss with prejudice Plaintiffs’ claims against

Defendants, Charles W. Concodora, M.D. and Urology for Children, for punitive damages and

Plaintiffs’ allegations of reckless, wanton, willful, intentional and/or outrageous conduct where

the allegations contained in Plaintiffs’ Complaint fail to rise to the level of egregious, outrageous

conduct necessary to support a claim for punitive damages?

          Suggested Answers: Yes.




1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 14 of 108




III.      FACTS

          Plaintiffs, Lasheena Sipp-Lipscomb and Andres Gardin, Sr., Individually and in their

own right as parents and natural guardians of Andres Gardin, Jr., a minor, instituted this action

by way of filing a Complaint on April 16, 2020. A true and correct copy of Plaintiffs’ Complaint

is attached hereto and marked as Exhibit A. In their Complaint, Plaintiffs allege that the

negligence of the Defendants caused a delay in the diagnosis and treatment of the Plaintiff,

Andres Gardin, Jr.’s, testicular torsion. See generally Exhibit A.

          Plaintiffs’ claims against Moving Defendant, Charles W. Concodora, MD, are for

negligence per se and professional liability “for his negligence and the negligence of his actual,

apparent, and/or ostensible agents, servants, and/or employees who were acting at Dr.

Concodora’s direction and/or under his supervision, control and/or right of control, and whose

acts and failures to act increased the risk of harm and were substantial factors contributing to the

harm suffered by Baby Gardin. See Exhibit A at ¶15. Specifically, Plaintiffs allege that Dr.

Concodora, along with the other physician defendants and medical providers, breached their

duties to the Plaintiff by:

                 a. Failing to properly evaluate Baby Gardin.

                 b. Improperly delegating to and relying upon Ultrasound Technician

                     Doe.

                 c. Failing to properly interpret the patient’s sonogram.

                 d. Failing to provide proper and timely medical treatment.

                 e. Failing to provide a proper and timely diagnosis.

                 f. Failing to ensure that Baby Gardin’s condition was properly managed.




1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 15 of 108




                 g. Failing to provide the care and attention required by the severity of
                    Baby Gardin’s condition.

                 h. Allowing and delegating the responsibility to Ultrasound Technician
                    Doe to interpret Baby Gardin’s sonograms.

                 i.   Failing to document the encounter with baby Gardin.

                 j.   Improperly discharging Baby Gardin.

                 k. Abandoning the patient.

                 l.   Failing to provide even basic care under the circumstances presented.

                 m. Recommending a course of treatment that delayed the correct
                    diagnosis and/or treatment of baby Gardin’s condition.

                 n. Failing to order timely a repeat ultrasound.

                 o. Failing to obtain timely and proper ultrasound interpretation.

                 p. Failing to order or perform timely a scrotal exploration.

                 q. Engaging in and/or permitting the unauthorized practice of medicine.

                 r. Failing to demand that a radiologist interpret the sonogram prior to

                      discharge.

See Exhibit A at ¶113.

          With respect to Plaintiffs’ negligence per se claims against dr. Concodora and other

defendants in this matter, Plaintiffs allege in part:

                 116. In its Practice Parameter for Communication of Diagnostic
                 Imaging Findings, the American College of Radiology directs that “[i]t is
                 not appropriate for nonphysicians to provide interpretations and/or
                 generate diagnostic reports (final or preliminary).”

                 117. The Medical Malpractice Act of 1985 and the Osteopathic Medical
                 Practice Act, and the regulations promulgated thereunder, prohibit and
                 make unlawful the unauthorized practice of medicine.

                 118. . . . the actions taken by Ultrasound Technician Doe constituted the
                 unauthorized practice of medicine and those actions were endorsed by,


1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 16 of 108




                 encouraged by and/or undertaken at the direction or under the supervision
                 or delegation of Erin E. Hassel, MD, Pramath Nath, MD, Charles W.
                 Concodora, MD, Urologist Doe, Ultrasound Technician Doe, STCH LLC,
                 AAHS LLC, PAHS LLC and PAHS LLC and PAHH LLC.

                 119. At no time was the delegation by Drs. Hassel, Nath, and
                 Concodora and Urologist Doe to Ultrasound Technician Doe as stated
                 herein consistent with the standards of acceptable medical practice.

                 120. At no time, upon information and belief, did Drs. Hassel, Nath, and
                 Concodora and Urologist Doe have knowledge or a reasonable belief that
                 Ultrasound Technician Doe had the education, training, experience and
                 continued competency to safely perform the services being delegated.

                 121. At no time, upon information and belief, did Drs. Hassel, Nath
                 and/or Concodora and/or Urologist Doe actually determine that the
                 delegation to Ultrasound Technician Doe did not create an undue risk to
                 Baby Gardin.

                 122. At no time upon information and belief, did Erin E. Hassel, MD,
                 Pramath Nath, MD, Charles W. Concodora, MD, Dr. Doe, Ultrasound
                 Technician Doe, STCH LLC, AAHS, LLC, PAHS LLC and PAHH LLC,
                 and/or their agents, servants, or employees, explain to any of the Plaintiffs
                 the delegation of the medical service to Ultrasound Technician Doe and
                 provide a reasonable opportunity for the Plaintiffs to object.

                 123. The Medical Practice Act of 1985and the Osteopathic Medical
                 Practice Act, and the regulations promulgated thereunder, prohibit and
                 make unlawful the delegation by Defendants to Ultrasound Technician
                 Doe to the perform medical services as stated herein under the
                 circumstances alleged in this Complaint.

                 124. The negligent, willful, wanton, reckless, intentional, and
                 outrageous violations of the Medical Practice Act of 1985 and the
                 Osteopathic Medical Practice Act, and the regulations promulgated
                 thereunder, caused damage to plaintiffs as described herein.

See Exhibit A at ¶¶116-124.

          Plaintiffs’ claims against Moving Defendant, Urology for Children, are for vicarious

liability / respondeat superior “for the professional negligence of its actual, apparent and/or

ostensible agents, servants and employees, including Dr. Concodora and possibly Urologist Doe,

who participated in the care, treatment and management of Baby Gardin . .” See Exhibit A at ¶14


1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 17 of 108




and Count IX. Specifically, with respect to Plaintiffs’ Vicarious Liability / Respondeat Superior

claims against Urology for Children and the other entity Defendants, Plaintiffs allege:

                 129. At all relevant times, Drs. Hassel, Nath, and Concodora,
                 Urologist Doe, Teleradiologist Doe, and Ultrasound Technician Doe
                 were engaged as the actual, apparent and/or ostensible agents of the St.
                 Chris Entities and/or UFC LLC, and were acting within the course and
                 scope of such engagement such that the St. Chris Entities and UFC LLC
                 are responsible vicariously or otherwise for their actions and omissions.

See Exhibit A at ¶129.

          Plaintiffs’ claims and allegations against Moving Defendants, Charles W. Concodora,

M.D. and Urology for Children, are nothing more than ordinary medical negligence, at best, and

do not rise to the level necessary to support a claim for punitive damages. However, despite

Plaintiffs’ claims and allegations against Moving Defendants being nothing more than ordinary

medical negligence, Plaintiffs’ Complaint unjustifiably alleges that Moving Defendants’

“deviation from the applicable standard of care and statutory and regulatory requirements was so

egregious in this case that it evidences a conscious, reckless, willful, wanton and/or intentional

disregarding the substantial risk of serious harm to the patient”; “conduct was negligent,

reckless, wanton, willful, and/or intentional”; “conduct was outrageous” and that Moving

Defendants “knew or had reason to know of the magnitude of the risk involved in the conduct at

issue in this case.” See Exhibit A at ¶¶82-86.

          In Count VI of Plaintiffs’ Complaint wherein Plaintiffs assert negligence against Moving

Defendant, Dr. Concodora, among other Defendants, Plaintiffs request compensatory and

punitive damages. See Exhibit A at Count VI. Similarly, in Count VII of Plaintiffs’ Complaint

wherein Plaintiffs assert negligence per se against Moving Defendant, Dr. Concodora, among

other Defendants, Plaintiffs request compensatory and punitive damages. See Exhibit A at Count

VII. Further, in Count IX of Plaintiffs’ Complaint wherein Plaintiffs assert Vicarious Liability /


1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 18 of 108




Respondeat Superior against Moving Defendant, Urology for Children, among other Defendants,

Plaintiffs request compensatory and punitive damages. See Exhibit A at Count IX.

          Therefore, Moving Defendants, Charles W. Concodora, M.D. and Urology for Children,

file this Motion for Partial Dismissal for Failure to State a Claim Upon Which Relief can be

Granted Pursuant to Federal Rule of Civil Procedure 12(b)(6), on Plaintiffs’ claims for punitive

damages and allegations of reckless, wanton, willful, intentional and/or outrageous conduct.

IV.       LEGAL ARGUMENT

          Federal Rule of Civil Procedure 12(b)(6) permits a Defendant to file a Motion to Dismiss

for “failure to state a claim upon which relief can be granted.” F.R.C.P 12(b)(6). When

considering a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), courts

“accept all factual allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.” Phillips v. County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008)

(quoting Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 374 n. 7 (3d Cir. 2002)).

          A plaintiff must make “a ‘showing’ rather than a blanket assertion of an entitlement to

relief,” and “without some factual allegation in the complaint, a claimant cannot satisfy the

requirement that he or she provide not only ‘fair notice’, but also the ‘grounds’ on which the

claim rests.” Phillips, 515 F.3d at 232 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, n.3

(2007)). “[A] complaint must allege facts suggestive of [the proscribed] conduct,” and the

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. Nor must the court accept legal conclusions set forth as factual

allegations. Id. (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).




1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 19 of 108




          In Ashcroft v. Iqbal, the Supreme Court of the United States stated that its discussion of

pleading requirements for a complaint in Twombly applies to all civil actions filed in the United

States District Courts. Iqbal, 556 U.S. 662 (2009). The Supreme Court set forth a further

explanation of its approach to pleading a cause of action pursuant to Federal Rule of Civil

Procedure 8. The Court indicated:

                 First, the tenet that a court must accept as true all of the allegations
                 contained in a complaint is inapplicable to legal conclusions.
                 Threadbare recitals of the elements of a cause of action, supported
                 by mere conclusory statements, do not suffice. Although for the
                 purposes of a motion to dismiss we will take all of the factual
                 allegations in the complaint as true, we “are not bound to accept
                 as true a legal conclusion couched as a factual allegation”.

                 Id., at 678-79 (citations omitted) (emphasis added).

          The United States Court of Appeals for the Third Circuit observed that after Iqbal:

                 … it is clear that conclusory or “bare-bones” allegations will no
                 longer survive a motion to dismiss: “threadbare recitals of the
                 elements of a cause of action, supported by mere conclusory
                 statements, do not suffice.”

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

The Court of Appeals provided specific instructions as to the standard for consideration of a

motion to dismiss for failure to state a claim:

                 First, the factual and legal elements of a claim should be separated.
                 The District Court must accept all of the complaint’s well-pleaded
                 facts as true, but may disregard any legal conclusions.

Id. at 210-11. The Court must then:

                 … determine whether the facts alleged in the complaint are
                 sufficient to show that the plaintiff has a “plausible claim for
                 relief”. In other words, a complaint must do more than allege the
                 plaintiff’s entitlement to relief. A complaint has to “show” such an
                 entitlement with its facts.

Id. at 211 (citations omitted).


1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 20 of 108




          a.     Plaintiffs’ Complaint fails to set forth factual allegations that could support
                 any allegations of reckless, willful, wanton, intentional and outrageous
                 conduct to warrant punitive damages.

          Plaintiffs have failed to plead facts necessary to support a demand for punitive damages.

See generally Exhibit A. Additionally, Plaintiffs’ Complaint does not plead any factual basis for

allegations of reckless, willful, wanton, intentional or outrageous conduct of Moving Defendants

which, like a demand for punitive damages, are subject to different pleading requirements than

medical negligence. See generally Exhibit A.

          “The legal standard for punitive damages for state law claims is a matter of state law.”

Estate of Goldberg ex rel. Goldberg v. Nimoityn, CIV.A. 14-980, 2014 WL 3732206, at *4 (E.D.

Pa. July 29, 2014 (citations omitted). The Pennsylvania courts have adopted Section 908(2) of

the Restatement (Second) of Torts regarding the imposition of punitive damages which:

                 permits punitive damages for conduct that is “outrageous because of the
                 defendant's evil motives or his reckless indifference to the rights of
                 others.” A court may award punitive damages only if the conduct was
                 malicious, wanton, reckless, willful, or oppressive. The proper focus is on
                 “the act itself together with all the circumstances including the motive of
                 the wrongdoer and the relations between the parties....” In addition, the
                 actor's state of mind is relevant. The act or omission must be intentional,
                 reckless, or malicious

Griffiths v. CIGNA Corp., 857 F.Supp. 399, 410 (E.D. Pa. 1994), aff'd, 60 F.3d 814 (3d

Cir. 1995) (citations omitted).

          Section 505 of the Medical Care Availability and Reduction of Error (“MCARE

Act”) governs the recovery of punitive damages in medical malpractice claims in

Pennsylvania and provides, in pertinent part:

                 (a)     Award. -- Punitive damages may be awarded for conduct that is the
                 result of the health care provider's willful or wanton conduct or reckless
                 indifference to the rights of others. In assessing punitive damages, the trier
                 of fact can properly consider the character of the health care provider's act,
                 the nature and extent of the harm to the patient that the health care


1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 21 of 108




                 provider caused or intended to cause and the wealth of the health care
                 provider.

          40 P.S. § 1303.505(a)

          Under Pennsylvania law, recklessness, reckless indifference, and gross negligence are

qualitatively different than carelessness and/or negligence. McDaniel v. Merck, Sharp and

Dhome, 533 A.2d 436 (Pa. Super. Ct. 1987). Conduct that is deemed to be "reckless" can allow a

Plaintiff to recover punitive damages, in addition to compensatory damages. McDaniel v. Merck,

Sharp and Dhome, 533 A.2d 436 (Pa. Super. Ct. 1987). Punitive damages are considered “an

extreme remedy” available only in the most exceptional cases. Phillips v. Cricket Lighters, 883

A.2d 439 (Pa. 2005). Under Pennsylvania law, punitive damages may only be imposed when the

actor’s conduct is of such an outrageous nature as to demonstrate intentional, willful, wanton or

reckless conduct. Feld v. Merriam, 485 A.2d 742, 747-48 (Pa. 1984).

          Here, Plaintiffs’ Complaint uses the legal terms “reckless,” “wanton,” “willful,”

“intentional” and “outrageous” and claims punitive damages against Moving Defendants. See

generally Exhibit A and at ¶¶82-86. However, the facts alleged in Plaintiffs’ Complaint, even if

they were accepted as true, establish only that Moving Defendants were merely negligent in the

care and/or treatment of the Plaintiff. Any allegation that the actions of Moving Defendants were

intentional, willful, wanton, reckless or outrageous or anything more than merely negligent are

unsupported and irrelevant to the Plaintiffs’ claims of negligence. To allow a party to use the

terms intentional, willful, wanton, reckless or outrageous effectively allows the party to use

hyperbole in order to spark the emotions of the fact finder. The allegations contained in

Plaintiffs’ Complaint fall well short of the facts which would justify an award of punitive

damages.

          Further, Section 505(c) of the MCARE provides in pertinent part that:


1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 22 of 108




                 Vicarious liability.--Punitive damages shall not be awarded against a
                 health care provider who is only vicariously liable for the actions of its
                 agent that caused the injury unless it can be shown by a preponderance of
                 the evidence that the party knew of and allowed the conduct by its agent
                 that resulted in the award of punitive damages.

                 40 P.S. § 1303.505(c)

          Here, the only claims against Moving Defendant, Urology for Children, are for vicarious

liability. See generally Exhibit A and Count IX. Plaintiffs’ Complaint contains no facts that

suggest that the Moving Defendant, Urology for Children, knew of and/or allowed any conduct

that could result in an award for punitive damages. A such, Plaintiffs’ claims for punitive

damages and Plaintiffs’ allegations of reckless, wanton, willful, intentional and/or outrageous

conduct of Moving Defendants should be dismissed with prejudice.

V.        CONCLUSION

          For the aforementioned reasons, Moving Defendants, Charles W. Concodora, M.D. and

Urology for Children, respectfully request that this Honorable Courter enter the attached Order

and dismiss Plaintiffs’ claims of punitive damages and allegations of reckless, wanton, willful,

intentional and outrageous conduct against Moving Defendants with prejudice.

                                               GERMAN, GALLAGHER & MURTAGH

                                               BY:    John P. Shusted
                                                      John P. Shusted
                                                      I.D. #44675 shustedj@ggmfirm.com
                                                      The Bellevue, Suite 500
                                                      200 S. Broad Street
                                                      Philadelphia, PA 19102
                                                      Shusted Direct: 215-875-4037
                                                      Main: 215-545-7700
                                                      F: 215-732-4182

                                                      Attorney for Defendants,
                                                      Charles W. Concodora, M.D. and
                                                      Urology for Children
Date: June 16, 2020

1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 23 of 108




                   IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF PENNSYLVANIA


LASHEENA SIPP-LIPSCOMB AND                            : CIVIL ACTION NO. 20-cv--01926
ANDRES GARDIN, SR., Individually and in               :
their own right and as Parents and Natural            :
Guardians of ANDRES GARDIN, JR., a minor              :
                                                      :
                       V.                             :
                                                      :
EINSTEIN PHYSICIANS PENNYPACK                         :
PEDIATRICS, et al                                     :
                                                      :

                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 16th day of June 2020, he caused a true and

correct copy of Defendants’ Motion for Partial Dismissal Pursuant to Federal Rule of Civil

Procedure 12(b)(6) to be electronically filed with the Court and available to all counsel of record.


                                               GERMAN, GALLAGHER & MURTAGH

                                               BY:     John P. Shusted
                                                       John P. Shusted
                                                       I.D. #44675 shustedj@ggmfirm.com
                                                       The Bellevue, Suite 500
                                                       200 S. Broad Street
                                                       Philadelphia, PA 19102
                                                       Shusted Direct: 215-875-4037
                                                       Main: 215-545-7700
                                                       F: 215-732-4182

                                                       Attorney for Defendants,
                                                       Charles W. Concodora, M.D. and
                                                       Urology for Children




1894143_1.docx
          Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 24 of 108




                      EXHIBIT A

1894143_1.docx
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 25 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 26 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 27 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 28 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 29 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 30 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 31 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 32 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 33 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 34 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 35 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 36 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 37 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 38 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 39 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 40 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 41 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 42 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 43 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 44 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 45 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 46 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 47 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 48 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 49 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 50 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 51 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 52 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 53 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 54 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 55 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 56 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 57 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 58 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 59 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 60 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 61 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 62 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 63 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 64 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 65 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 66 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 67 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 68 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 69 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 70 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 71 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 72 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 73 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 74 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 75 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 76 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 77 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 78 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 79 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 80 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 81 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 82 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 83 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 84 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 85 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 86 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 87 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 88 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 89 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 90 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 91 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 92 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 93 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 94 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 95 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 96 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 97 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 98 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 99 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 100 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 101 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 102 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 103 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 104 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 105 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 106 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 107 of 108
Case 2:20-cv-01926-MMB Document 25 Filed 06/16/20 Page 108 of 108
